SIBA Contr. Corp. v Stantec Inc. (2018 NY Slip Op 00912)





SIBA Contr. Corp. v Stantec Inc.


2018 NY Slip Op 00912


Decided on February 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2018

Friedman, J.P., Sweeny, Kahn, Gesmer, Singh, JJ.


5662 654180/15

[*1]SIBA Contracting Corp., Plaintiff-Appellant,
vStantec Inc., also known as Stantec Consulting Services, Inc., Defendant-Respondent, Westchester Fire Insurance Company, Inc., Defendant.


Morrison Law Offices of Westchester, P.C., New York (Arthur Morrison of counsel), for appellant.
Milber Makris Plousadis & Seiden, LLP, Woodbury (Lorin A. Donnelly of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered October 18, 2016, which granted defendant Stantec Inc.'s motion to dismiss the complaint as against it, unanimously affirmed, with costs.
The motion court correctly determined that plaintiff assigned its claims to defendant Westchester Fire Insurance Company under the parties' indemnification agreement, and accordingly has no standing to bring this action against Stantec (James McKinney & Son v Lake Placid 1980 Olympic Games , 61 NY2d 836, 838 [1984]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 8, 2018
CLERK